DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment or Request for Reconsideration
The request for reconsideration filed on 08/04/2022 has been considered. Claims 1-13 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-13 have been considered but are not persuasive.
In response to applicant's argument that the prior art rejection merely shows that the cited references are capable of performing the limitations of applicant’s invention rather than being purposefully structurally designed to, the examiner notes that though perhaps the prior art rejection in the previous office action may have used language related to the “ability” of the prior art to perform the applicant’s limitation, the examiner believes that, regardless of the language used, the previous action still clearly demonstrated that the ability of the prior art, particularly Maruhashi, to perform the applicant’s limitation was a purposeful structural design. Furthermore, it is noted that the limitations in question were interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Regarding claim 1, the references Smits and Maruhashi are analogous, combinable, and teach all recited features of the limitation, “at least one controller (11, 104) configured to receive and process signals of the mobile camera (100) and provide image signals for display for a monitor (13) of the motor vehicle (10), and
process transmitted data of the mobile camera (100), of the holder (110) and/or of the front attachment (20) and, as a result of the processing, detect which ones of the camera (100), the holder (110) and the front attachment (20) are coupled to one another in a signal-transmitting fashion, and configure the camera monitoring system (1) as a function of which ones of the camera (100), the holder (110) and the front attachment (20) have been detected.”
Smits describes a motor vehicle with a camera monitoring system including a monitor, front attachment, a holder, and camera, where signals are transmitted between them and the components of the vehicle are all connected to a central vehicle bus system. Paragraphs 18, 42, 65, and 81-82 of the specification cites, “The energy transmission unit is suitable and configured to be attached to an outer wall of a vehicle.
This has the advantage that it simultaneously also serves as a holder for the camera unit in an operating situation in which the camera unit is simultaneously supplied with energy…
Image processor 130 is used, for example, to equalize camera image KB transmitted by image signals BS, to rotate camera image KB or to pan camera image KB. The processed camera image KB is transferred to a wireless radio interface 14, which is connected to a radio interface 34 of the base unit 3 by means of an antenna 141.
For this purpose, the radio interface 34 has an antenna 341. The base unit 3 furthermore has a central processing unit 33 which is connected to a memory unit. According to a variant of the invention, instructions are located on the memory unit 32 which enable the central processing unit 33 to carry out methods according to the invention. According to a variant of the invention, corresponding instructions are forwarded from the memory unit 32 via the wireless radio interface 34 to the central processing unit 13 of the mobile camera unit 1. This too is then able to carry out one or more of the methods according to the invention…
In step S81, an acceleration sensor signal ASS is provided. In step S82, it is checked whether the signal ASS exceeds a threshold value THR. If this is not the case, a branch is made to step S81. Otherwise, the camera unit 1,1' is activated in step S83. In step S 84, the camera image KB is conditioned in accordance with the signal ASS emitted by the acceleration sensor 16…
If the camera unit 1 is mounted on the excavator arm or the excavator bucket as a movable add-on part 621 of a construction site vehicle 62, a feature M is preferably marked in the camera image KB…
According to one variant, the base unit 3 has a connection to the vehicle bus system…” Therefore Smits teaches “at least one controller (11, 104) configured to receive and process signals of the mobile camera (100) and provide image signals for display for a monitor (13) of the motor vehicle (10).”
Maruhashi describes a motor vehicle with a camera monitoring system including a camera, a processor, and mechanical vehicle units all connected to a central communication interface where signals are transmitted between them. Paragraphs 112-114, 118, 131, and 165-168 of the specification cites, “Each of the control units includes a network I/F for communicating with another control unit via the communication network 7010 and also includes a communication I/F for communicating with apparatuses and sensors in- and outside the vehicle, and the like by wired communication or wireless communication. In FIG. 12, as a functional configuration of the integrated control unit 7600, a microcomputer 7610, a general-purpose communication I/F 7620, a dedicated communication I/F 7630, a positioning unit 7640, a beacon receiver 7650, an in-vehicle apparatus I/F 7660, an audio/image output unit 7670, an in-vehicle network I/F 7680, and a storage unit 7690 are illustrated. Other control units similarly include a microcomputer, a communication I/F, a storage unit, and the like…
The drive system control unit 7100 controls an operation of an apparatus related to a drive system of the vehicle in accordance with various programs…
A vehicle state detector 7110 is connected to the drive system control unit 7100…
The image pickup unit 7410 and the vehicle exterior information detector 7420 may respectively be provided as independent sensors or apparatuses, or may be provided as an apparatus in which a plurality of sensors or apparatuses are integrated…
The in-vehicle apparatus I/F 7660 is a communication interface that mediates connections between the microcomputer 7610 and various in-vehicle apparatuses 7760 existing in the vehicle…
The server as stated in paragraphs (1) to (4) above, wherein the controller is configured to receive the image data of the subject from the camera via a network, and wherein, to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal, the controller is further configured to detect a connection state between the camera and the network, and determine that the image data of the subject is abnormal based on the connection state that is detected…” which details, in short, that a central vehicle microcomputer system functions a central control system for all of camera processing, connection state processing, and mechanical vehicle processing analogous to the camera connection state with a holder and front attachment of Smits. In Maruhashi’s system, the central microcontroller is designed to function to process transmitted data from the camera, systems, and mechanical parts. In doing so, one of ordinary skill would find obvious that the computer of Maruhashi would also be detecting, in a broad manner, which systems are connected to it as a result of processing data from parts that are connected to it, since the processing is an indication that parts are connected to it. Further, Maruhashi changes the configuration of the system by designating an abnormal state when it detects that a camera is not coupled to it. Therefore Maruhashi teaches “process transmitted data of the mobile camera (100), of the holder (110) and/or of the front attachment (20) and, as a result of the processing, detect which ones of the camera (100), the holder (110) and the front attachment (20) are coupled to one another in a signal-transmitting fashion, and configure the camera monitoring system (1) as a function of which ones of the camera (100), the holder (110) and the front attachment (20) have been detected” when combined with the teachings of Smits as described below. 
All of the above references are analogous in the field of motor vehicle camera and mechanical part control. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Maruhashi regarding a centralized controller where in its design, transmitted signals between systems also inherently indicate connection to the system, in addition to one of the systems being specifically designed to have different operating based on a disconnection state, would be able to be combined with the teaching of Smits regarding the connection states of the camera, holder, and front attachment, so that a central computer determines which of the camera, holder, and front attachment are coupled to each other based on whether the central controller is receiving signals (which broadly satisfies determining which parts are coupled to each other if they are designed to be centrally connected the computer), and changes its configuration based on which ones of the camera, holder, and front attachment have been detected when it detects if the camera is connected to the system or not. All of the features used in the combination of Smits and Maruhashi are intentional to their design. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claim 9, which is analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smits (WO 2018215369) (hereinafter Smits) in view of Soar (US 20160094051) (hereinafter Soar), further in view of Maruhashi (US 20200374450) (hereinafter Maruhashi).
Regarding claim 1, Smits teaches A camera monitoring system (1) for a motor vehicle (10), comprising: 
a holder (110) removably fastenable to an outside of the motor vehicle (10) or to a front attachment (20) of the motor vehicle (10) (see Smits paragraph 18 regarding energy transfer unit attached to outside wall of a vehicle and holds a camera in operation while receiving energy from the energy transfer unit),
a mobile camera (100) removably fastenable to the holder (110) and having a second signaling coupler (102) (see Smits paragraph 18 regarding energy transfer unit attached to outside wall of a vehicle and holds a camera in operation while receiving energy from the energy transfer unit and paragraph 12 regarding camera unit containing radio interface for wireless information transmission)
wherein the mobile camera (100) is configured to capture image data of a surrounding area and to provide the captured image data wirelessly as measurement signals for further processing (see Smits paragraph 14 regarding capture of vehicle surroundings with camera and acceleration sensor measurement signals and paragraph 42 regarding wireless transfer of signals captured by camera to processor of base unit and paragraph 82 regarding base unit being connected to vehicle bus system)
at least one controller (11, 104) configured to receive and process signals of the mobile camera (100) and provide image signals for display for a monitor (13) of the motor vehicle (10) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps and display of image on display of rearview mirror), and
However, Smits does not explicitly teach the holder having a signaling coupler as needed for the limitations of claim 1. 
Soar, in a similar field of endeavor, teaches the holder (110) having a first signaling coupler (112) (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication transmit receive modules [signaling couplers], where power platform is connected with the vehicle data bus- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder);
a mobile camera (100)… configured such that a transmission of information data between the camera (100) and the holder (110) is configurable by the second and first signaling couplers (102, 112) (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication transmit receive modules [signaling couplers], where power platform is connected with the vehicle data bus- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder)
wherein the mobile camera (100)… is configured to receive information data of the holder (110) and make the received information data available wirelessly for further processing (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication, where power platform is connected with the vehicle data bus and paragraph 86 regarding data transfer of information from power platform to mobile device- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Smits to include the teaching of Soar by incorporating the communication between a docking device and charging holder where the mobile camera and holder of Smits communicate with one another with radio interface units disposed between them. One of ordinary skill would recognize that both Soar and Smits are analogous in the field of mobile units that may dock onto a vehicle system. Both Soar and Smits are concerned with the transfer of data between a mobile device and a vehicle bus. Incorporating the arrangement of Soar where data is transferred directly between the holding charger and mobile camera of Smits is an obvious arrangement given the teachings of Soar. Further, this combination will be relied upon for the rejection of the independent claims below, as far as they pertain to the limitation of the holder.
One would be motivated to combine these teachings in order to provide teachings relating to data transfer between inductive power transfer devices and mobile devices in a vehicle (see Soar paragraph 8). 
However, the combination of Smits and Soar does not explicitly teach determining which components are connected as a result of data processing as needed for the limitations of claim 1. 
Maruhashi, in a similar field of endeavor, teaches process transmitted data of the mobile camera (100), of the holder (110) and/or of the front attachment (20) and, as a result of the processing, detect which ones of the camera (100), the holder (110) and the front attachment (20) are coupled to one another in a signal-transmitting fashion, and configure the camera monitoring system (1) as a function of which ones of the camera (100), the holder (110) and the front attachment (20) have been detected (see Maruhashi paragraphs 118-119 and 112-114 regarding in vehicle control system that interfaces with cameras, processors, and mechanical vehicle units, paragraph 131 regarding overall vehicle apparatus communication interface that mediates connections between them and paragraphs 165-168 regarding process where camera data is received and processed, and as a result of the processing, the connection state of the camera to the network is detected, and the system is configured to classify the image data as abnormal based on the connection state- in combination with Smits and Soar, this teaching may be applied to an excavator with an arm [front attachment], holder, and camera- it is understood that the arm and the holder are hardwire integrated by the teachings of Soar's hardwired vehicle bus, with the holder transmitting signal through the arm, meaning that in functional operation, the holder and front attachment are always detected as coupled to the system. From there, the monitoring system may detect whether the camera is coupled to the holder and the arm by the teaching of Smits in a signal transmitting fashion by the processing of Maruhashi. Further, the system of Maruhashi teaches an in vehicle interface that is designed to detect all of the components of the vehicle, and in combination with Smits, it is obvious that the system would be designed to detect the holder and the arm as functional units.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Smits and Soar to include the teaching of Maruhashi by it being applied to an excavator with an arm [front attachment], holder, and camera- it is understood that the arm and the holder are hardwire integrated by the teachings of Soar's hardwired vehicle bus, with the holder transmitting signal through the arm, meaning that in functional operation, the holder and front attachment are always detected as coupled to the system. From there, the monitoring system may detect whether the camera is coupled to the holder and the arm by the teaching of Smits in a signal transmitting fashion by the processing of Maruhashi. Further, the system of Maruhashi teaches an in vehicle interface that is designed to detect all of the components of the vehicle, and in combination with Smits, it is obvious that the system would be designed to detect the holder and the arm as functional units. One of ordinary skill would recognize that Maruhashi, Soar, and Smits are analogous in the field of in vehicle data transmission and the transfer of data between devices and a vehicle bus. 
One would be motivated to combine these teachings in order to provide teachings relating to data transfer and control systems with a camera in a vehicle (see Maruhashi paragraph 15). 
Regarding claim 2, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches wherein the second and first signaling couplers (102, 112) of the mobile camera (100) and of the holder (110) are configured such that wireless transmission of information data is configurable between the mobile camera (100) and the holder (110) (see Smits paragraph 14 regarding capture of vehicle surroundings with camera and acceleration sensor measurement signals and paragraph 42 regarding radio interface wireless transfer of signals captured by camera to processor of base unit and paragraph 82 regarding base unit being connected to vehicle bus system- the fact that these two radio units can interface broadly means that they can be configured to interface, thus the couplers are configurable).  
Regarding claim 3, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches wherein the first signaling coupler (112) of the holder (110) comprises an RFID transponder, and the second signaling coupler (102) of the mobile camera (100) comprises an RFID reader (see Smits paragraph 42 regarding radio interface wireless transfer of signals from processor to camera, indicating a camera RF transponder and a processor RF reader).  
Regarding claim 4, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches wherein the mobile camera (100) has a lens (103) with an angle of aperture of 220° (see Smits paragraph 56 regarding mention of optics from 180 to 190 to 240 degree angle of apertures for lenses commercially available, or expected to be commercially available, which indicates that these lenses are known to one of ordinary skill in the art. A 220 degree opening lens is within this range of known angles of apertures to Smits and is therefore obvious).
Regarding claim 5, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches wherein the mobile camera (100) has a magnet (101) that forms a magnetic retaining force in conjunction with the holder (110) (see Smits paragraph 38 and 39 regarding magnetic device to hold camera in energy transmission unit holder).  
Regarding claim 6, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches wherein the holder (110) has a metal element that forms a magnetic retaining force in conjunction with the magnet (101) of the mobile camera (100) (see Smits paragraph 39 regarding magnetic device to hold camera in energy transmission unit holder).  
Regarding claim 7, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches wherein the holder (110) and/or the mobile camera (100) comprises an energy accumulator, and electrical energy for operating the mobile camera (100) is transmittable from the holder (110) to the mobile camera (100) (see Smits paragraph 71 regarding charging cradle with energy accumulator for inductive power transfer).  
Regarding claim 8, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches A motor vehicle (10) comprising: 
the front attachment (20) arranged on a front side of the motor vehicle (10) and coupled thereto (see Smits paragraph 81 regarding mounting camera on front excavator arm), and 
the camera monitoring system (1) as claimed in claim 1, which camera monitoring system (1) being coupled to the front attachment (20) by the holder (110) (see citation for claim 1 above and Smits paragraph 81 regarding mounting camera on front excavator arm).
Regarding claim 9, Smits teaches A method for operating a camera monitoring system (1) for a motor vehicle (10), comprising:
coupling the camera (100) and the holder (110) to the motor vehicle (10) or to a front attachment (20) of the motor vehicle (10) (see Smits paragraph 18 regarding energy transfer unit attached to outside wall of a vehicle and holds a camera in operation while receiving energy from the energy transfer unit);   
wherein at least one of the coupled components composed of the camera (100), holder (110), motor vehicle (10) or front attachment (20) has a controller (104, 11) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps and display of image on display of rearview mirror); and 
However, Smits does not explicitly teach a holder having a signaling coupler as needed for the limitations of claim 9. 
Soar, in a similar field of endeavor, teaches coupling a camera (100) to a holder (110) of the camera monitoring system (1) by respective signaling couplers (102, 112) of the camera (100) and of the holder (110) (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication transmit receive modules [signaling couplers], where power platform is connected with the vehicle data bus- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder); 
wirelessly transmitting data between the camera (100), the holder (110), the motor vehicle (10) and/or the front attachment (20), which data comprises information data of the components (100, 110, 10, 20) that are coupled to one another (see Soar paragraph 103 and figure 10 regarding a system of data transfer between an inductively connected mobile device and a power platform through RF communication, where power platform is connected with the vehicle data bus and paragraph 86 regarding data transfer of information from power platform to mobile device- in combination with Smits, the holder may be arranged to be hardwire connected to the vehicle data bus and wireless transmission may occur between the camera and the holder), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Smits to include the teaching of Soar by incorporating the communication between a docking device and charging holder where the mobile camera and holder of Smits communicate with one another with radio interface units disposed between them. One of ordinary skill would recognize that both Soar and Smits are analogous in the field of mobile units that may dock onto a vehicle system. Both Soar and Smits are concerned with the transfer of data between a mobile device and a vehicle bus. Incorporating the arrangement of Soar where data is transferred directly between the holding charger and mobile camera of Smits is an obvious arrangement given the teachings of Soar. Further, this combination will be relied upon for the rejection of the independent claims below, as far as they pertain to the limitation of the holder.
One would be motivated to combine these teachings in order to provide teachings relating to data transfer between inductive power transfer devices and mobile devices in a vehicle (see Soar paragraph 8). 
However, the combination of Smits and Soar does not explicitly teach determining which components are connected as a result of data processing as needed for the limitations of claim 9. 
Maruhashi, in a similar field of endeavor, teaches receiving and processing the transmitted data of the camera (100), of the holder (110), and/or of the front attachment (20) by the controller (104, 11), and as a result of the processing, detecting which ones of the camera (100), the holder (110) and the front attachment (20) are coupled to one another in a signal-transmitting fashion, configuring the camera monitoring system (1) as a function of which ones of the camera (100), the holder (110) and the front attachment (20) have been detected (see Maruhashi paragraphs 118-119 and 112-114 regarding in vehicle control system that interfaces with cameras, processors, and mechanical vehicle units, paragraph 131 regarding overall vehicle apparatus communication interface that mediates connections between them and paragraphs 165-168 regarding process where camera data is received and processed, and as a result of the processing, the connection state of the camera to the network is detected, and the system is configured to classify the image data as abnormal based on the connection state- in combination with Smits and Soar, this teaching may be applied to an excavator with an arm [front attachment], holder, and camera- it is understood that the arm and the holder are hardwire integrated by the teachings of Soar's hardwired vehicle bus, with the holder transmitting signal through the arm, meaning that in functional operation, the holder and front attachment are always detected as coupled to the system. From there, the monitoring system may detect whether the camera is coupled to the holder and the arm in a signal transmitting fashion by the processing of Maruhashi. Further, the system of Maruhashi teaches an in vehicle interface that is designed to detect all of the components of the vehicle, and in combination with Smits, it is obvious that the system would be designed to detect the holder and the arm as functional units.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Smits and Soar to include the teaching of Maruhashi by it being applied to an excavator with an arm [front attachment], holder, and camera- it is understood that the arm and the holder are hardwire integrated by the teachings of Soar's hardwired vehicle bus, with the holder transmitting signal through the arm, meaning that in functional operation, the holder and front attachment are always detected as coupled to the system. From there, the monitoring system may detect whether the camera is coupled to the holder and the arm by the teaching of Smits in a signal transmitting fashion by the processing of Maruhashi. Further, the system of Maruhashi teaches an in vehicle interface that is designed to detect all of the components of the vehicle, and in combination with Smits, it is obvious that the system would be designed to detect the holder and the arm as functional units. One of ordinary skill would recognize that Maruhashi, Soar, and Smits are analogous in the field of in vehicle data transmission and the transfer of data between devices and a vehicle bus. 
One would be motivated to combine these teachings in order to provide teachings relating to data transfer and control systems with a camera in a vehicle (see Maruhashi paragraph 15). 
Regarding claim 10, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches wherein the processing of the transmitted data and the configuring of the camera monitoring system (1) comprises: 
providing and displaying image signals by a monitor (13) of the motor vehicle (10) as a function of which ones of the camera (100), the holder (110) and the front attachment (20) have been detected (see Maruhashi paragraphs 118-119 and 112-114 regarding in vehicle control system that interfaces with cameras, processors, and mechanical vehicle units, paragraph 131 regarding overall vehicle apparatus communication interface that mediates connections between them and paragraphs 165-168 regarding process where camera data is received and processed, and as a result of the processing, the connection state of the camera to the network is detected, and the system is configured to classify the image data as abnormal based on the connection state- in combination with Smits and Soar, this teaching may be applied to an excavator with an arm [front attachment], holder, and camera- it is understood that the arm and the holder are hardwire integrated by the teachings of Soar's hardwired vehicle bus, with the holder transmitting signal through the arm, meaning that in functional operation, the holder and front attachment are always detected as coupled to the system. From there, the monitoring system may detect whether the camera is coupled to the holder and the arm in a signal transmitting fashion by the processing of Maruhashi. Further, the system of Maruhashi teaches an in vehicle interface that is designed to detect all of the components of the vehicle, and in combination with Smits, it is obvious that the system would be designed to detect the holder and the arm as functional units.).
Regarding claim 12, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches receiving measurement signals of the camera (100) which comprise image data on surroundings of the camera (100)  (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor); 
processing the received measurement signals and providing image signals by the controller (104, 11); and displaying the provided image signals by the monitor (13) (see Smits paragraph 42 regarding wireless transfer of signals captured by camera to processor and paragraph 65 regarding processing steps including camera system set up steps according to the detected components and display of image on display of rearview mirror).
Regarding claim 13, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Smits, Soar, and Maruhashi teaches wherein the processing of the received measurement signals of the camera (100) comprises: 
evaluating and delimiting an image area which has been captured by the camera (100), and/or evaluating and setting an orientation of the camera (100) by receiving a measurement signal of an acceleration sensor of the camera (100) (see Smits paragraph 45 regarding evaluating image of camera against acceleration sensor of camera in order to display camera image in a meaningful orientation to user).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smits (WO 2018215369) (hereinafter Smits) in view of Soar (US 20160094051) (hereinafter Soar), further in view of Maruhashi (US 20200374450) (hereinafter Maruhashi), further in view of Lang (US 20170374287) (hereinafter Lang).
Regarding claim 11, the combination of Smits, Soar, and Maruhashi teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
However, the combination of Smits, Soar, and Maruhashi does not explicitly teach less than 200 ms display as needed for the limitations of claim 11. 
Lang, in a similar field of endeavor, teaches wherein the provision and displaying of image signals by the monitor (13) of the motor vehicle (10) are carried out as a function of a specified time threshold value which is less than or equal to 200 ms (see Lang paragraph 11 regarding display of vehicle camera image signals on display in less than 200 ms).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Smits, Soar, and Maruhashi to include the teaching of Lang by incorporating the display process ensuring that the image captured by the camera is displayed in less than 200 milliseconds. One of ordinary skill would recognize that Smits and Lang are analogous in the field of vehicle surroundings monitoring and the considerations in making sure an image is displayed in less than 200 milliseconds are the same in Smits as in Lang.
One would be motivated to combine these teachings in order to provide teachings relating to cameras monitoring the field around a vehicle (see Lang paragraph 4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483